IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                         NO. WR-81,361-02


                   EX PARTE KENNETH GERHART ANDREW, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1058171-A IN THE 177TH DISTRICT COURT
                              FROM HARRIS COUNTY


         Per curiam.

                                            OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to thirty-five years’ imprisonment. The Fourteenth Court of Appeals affirmed

his conviction. Andrew v. State, No. 14-07-00241-CR (Tex. App.—Houston [14th Dist.] 2009, no

pet.).

         Applicant contends that appellate counsel failed to timely notify him that his conviction had

been affirmed. The trial court has entered findings of fact and conclusions of law that appellate
                                                                                                      2

counsel failed to timely notify Applicant that his conviction had been affirmed. The trial court

recommends that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Fourteenth Court of Appeals in cause number 14-07-

00241-CR that affirmed his conviction in cause number 1058171 from the 177th District Court of

Harris County. Applicant shall file his petition for discretionary review with this Court within 30

days of the date on which this Court’s mandate issues.

Delivered: September 24, 2014
Do not publish